               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES RIFFIN                                             CIVIL ACTION
          Plaintiff- Pro se
                                                         N0.17-5685
              v.

CONSOLIDATED RAIL
CORPORATION
         Defendant

                                        ORDER

       AND NOW, this 301h day of January 2019, upon consideration of the motion to dismiss

filed by Defendant Consolidated Rail Corporation ("Defendant"), [ECF 11], the opposition

thereto filed by Plaintiff James Riffin ("Plaintiff'), [ECF 15], Plaintiffs Errata, [ECF 16],

Defendant's reply, [ECF 19], Plaintiffs reply, [ECF 21], and the allegations contained in

Plaintiffs complaint, [ECF 1], it is hereby ORDERED that, for the reasons set forth in the

accompanying Memorandum Opinion, Defendant's motion to dismiss is GRANTED, and

Plaintiffs complaint is DISMISSED.      The Clerk of Court is directed to mark this matter

CLOSED.

                                          BY THE COURT:

                                          Isl Nitza I Quinones Alejandro
                                          NITZA I. QUINONES ALEJANDRO
                                          Judge, United States District Court
